



EXHIBIT 10.11

 


CARDINAL FINANCIAL CORPORATION


INCENTIVE STOCK OPTION AGREEMENT


 

                This Incentive Stock Option Agreement (this “Agreement”), dated
as of the Grant Date set forth below, is by and between Cardinal Financial
Corporation, a Virginia corporation (the “Corporation”), and the key employee of
the Corporation identified below (the “Optionee”).  For good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the Corporation and the Optionee, the parties hereto agree as follows:

 

                                                Optionee:

 

                                                Grant Date:

 

                                                Number of shares of Common Stock

                                                subject to option (“Option
Shares”):

 

                                                Exercise Price per Option Share:

 

                                               
Vesting:                                                                                       
20% per year on the anniversary date of the grant.

 

                                                Optionee’s Address for Notices:

 

 

                                                Exhibit A attached hereto is
incorporated herein by reference.

 

                                                IN WITNESS WHEREOF, the parties
hereto have executed and delivered this Agreement as of the Grant Date.

 

 

 

CARDINAL FINANCIAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

Bernard H. Clineburg

 

Title:

Chairman & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

--------------------------------------------------------------------------------


 

 


EXHIBIT A


TO


CARDINAL FINANCIAL CORPORATION


INCENTIVE STOCK OPTION AGREEMENT


 

                1.             Grant of Option. Subject to the provisions of the
Cardinal Financial Corporation 2002 Stock Option Plan and from time to time
thereafter (the “Plan”) and this Agreement, the Corporation hereby grants to the
Optionee the right and option (the “Option”) to purchase from the Corporation
shares of the Corporation’s Common Stock. The number of shares covered by the
Option (the “Option Shares”) and the exercise price per share are set forth on
the cover page to this Agreement (the “Cover Page”).  The Option is intended to
qualify as an incentive stock option under Section 422 of the Internal Revenue
Code of 1986, as amended (the “Code”), to the extent possible.  To the extent
the Option is not so qualifying, it shall be treated as a nonqualified stock
option.  If an Option is treated as an incentive stock option in part and as a
nonqualified stock option in part, the Optionee may designate which portion of
such Option the Optionee is exercising and separate certificates representing
each such portion shall be issued upon the exercise of the Option.  In the
absence of such designation, the Optionee shall be deemed to have exercised the
incentive stock option portion of the Option first.

 

                2.             Vesting and Expiration.

 

                                (a)           The Option shall become
exercisable as set forth on the Cover Page; provided that, except as otherwise
expressly provided in this Agreement, the Optionee is employed by the
Corporation on the date of exercise.

 

                                (b)           Notwithstanding any other
provision hereof, the Option shall expire on the tenth anniversary of the Grant
Date.

 

                3.             Exercise Following Termination of Employment. If
the Optionee’s employment with the Corporation is terminated for any reason,
including death or Disability (as defined below), the outstanding portion of the
Option shall, to the extent then vested, remain exercisable until the first to
occur of (a) the tenth anniversary of the Grant Date and (b) the expiration of
three months after the date of termination of the Optionee’s employment with the
Corporation, provided that if the Optionee ceases to be employed by the
Corporation by reason of death or Disability, the period referred to in this
clause (b) shall be one (1) year following the date the Optionee ceases to be an
employee of the Corporation.  As used herein, “Disability” means the inability
of the Optionee to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or has lasted or can be expected to last for a continuous period
of not less than one (1) year.

 

                4.             Effect of Change of Control on Vesting.  In the
event of a merger, or consolidation of the Corporation with or into another
unaffiliated entity, or the acquisition by another unaffiliated entity or
person, or a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, of all or substantially all of the Corporation’s assets or more
than fifty percent (50%) of the voting power represented by the Corporation’s
then outstanding voting stock, or the liquidation, dissolution, or winding up of
the Corporation (other than a restructuring transaction which results in the
continuation of the Corporation’s business by an affiliated company), then the
Option shall

 

--------------------------------------------------------------------------------


 

immediately become exercisable with respect to all Option Shares and at the
discretion of the Corporation:  (a) the Option shall be assumed or an equivalent
Option substituted by any successor corporation to the Corporation, or (b) the
Corporation shall make provision for the Optionee to exercise the Option, for a
minimum of ten (10) days prior to such event, as to all Option Shares.

 

5.             Exercise. The Option may be exercised by delivering to the
Corporation at its principal offices a written notice, signed by a person
entitled to exercise the Option, of the election to exercise the Option and
stating the number of Option Shares to be purchased. Such notice shall be
accompanied by the payment of the full exercise price of the Option Shares to be
purchased. Upon payment in accordance with the Plan and within the time period
specified by the Corporation of the amount, if any, required to be withheld for
Federal, state and local tax purposes on account of the exercise of the Option
(provided that the Optionee may at the time of exercise authorize the
Corporation to withhold from the Optionee’s next salary or other payment, if
any, all or part of the amount, if any, required to be withheld by the
Corporation on account of such exercise), the Option shall be deemed exercised
as of the date the Corporation received such notice. Upon the proper exercise of
the Option and proper payment as set forth under Section 6, subject to the other
provisions of this Agreement, the Corporation shall issue in the name of the
person exercising the Option, and deliver to such person, a certificate or
certificates for the Option Shares purchased.

 

6.             Payment.  Payment of the full exercise price shall be in the form
of cash, Option Shares of capital stock of the Corporation having a fair market
value (as defined in the Plan) on the date of exercise equal to the full
exercise price, or by any combination of cash and Option Shares of such capital
stock.

 

7.             Nontransferability of Option. The Option shall not be
transferable by the Optionee except by will or the laws of descent and
distribution. In the event of any such transfer, the Option must be transferred
to the same person or persons or entity or entities. Without limiting the
generality of the foregoing, the Option shall not be sold, transferred except as
aforesaid, assigned, pledged or otherwise encumbered or disposed of, shall not
be assignable by operation of law, and shall not be subject to execution,
attachment or similar process. Any attempted sale, transfer, pledge, assignment
or other encumbrance or disposition of the Option contrary to the provisions
hereof, or the levy of any execution, attachment or similar process upon the
Option, shall be null and void and without effect. During the lifetime of the
Optionee, the Option may be exercised only by the Optionee or the Optionee’s
agent, attorney-in-fact or guardian. Following the death of the Optionee, the
Option may be exercised by the Optionee’s beneficiary or estate to the extent
permitted by Section 3.

 

8.             Disposition of Option Shares.  Without limiting the generality of
Section 7, the Optionee shall notify the Corporation in writing of any sale or
other disposition of any Option Shares purchased upon the exercise of the Option
if such sale or disposition occurs (a) within two (2) years of the Grant Date or
(b) within one (1) year after the exercise of the Option with respect to such
Option Shares, whichever occurs later.

 

9.             Adjustments Upon Change in Common Stock. Upon the occurrence of
the events referred to in Article VII of the Plan, the Board of Directors of the
Corporation shall make

 

 

2

--------------------------------------------------------------------------------


 

appropriate adjustments to the relevant provisions of the Option in accordance
with the terms of the Plan.

 

10.           Compliance with Securities Laws.  The Option and the Option Shares
have been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and under any applicable state securities laws (the
Securities Act and such state laws being hereinafter sometimes referred to as
the “Securities Laws”).

 

11.           Miscellaneous.

 

                                (a)           Notices. Any notice hereunder
shall be in writing, and delivered or sent by first-class U.S. mail, postage
prepaid, addressed to:

 

                                                (i)            if to the
Corporation, at:

                                                                Cardinal
Financial Corporation

                                                                8270 Greensboro
Drive, Suite 500

                                                                McLean, VA 
22102

                                                                Attn: Secretary

 

                                                (ii)           if to the
Optionee, at the address set forth on the Cover Page,

 

subject to the right of either party, by written notice hereunder, to designate
at any time hereafter some other address.

 

                                (b)           Compliance with Law and
Regulations. The Option and the obligation of the Corporation to sell and
deliver Option Shares hereunder shall be subject to all applicable Federal and
state laws, rules and regulations and to such approvals by any government or
regulatory agency as may be required. Notwithstanding any other provision of
this Agreement, the Option may not be exercised if its exercise, or the receipt
of Option Shares pursuant thereto, would be contrary to applicable laws, any
listing agreement to which the Corporation is a party, and the rules of all
domestic stock exchanges on which the Corporation’s shares may be listed.

 

                                (c)           No Rights as Shareholder. The
Optionee shall have no rights as a shareholder with respect to any Option Shares
subject to the Option prior to the date of issuance to the Optionee of a
certificate or certificates for such Option Shares.

 

                                (d)           No Employment Rights. Nothing in
the Plan, this Agreement or the grant of the Option shall confer upon the
Optionee any rights to continued employment or service with the Corporation or
an affiliate or shall interfere with the right of the Corporation or the
affiliate to terminate the Optionee’s employment or service with the
Corporation.

 

                                (e)           Withholding.  The Corporation
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Optionee any Federal, state and local taxes
required by law to be withheld or collected with respect to the Option.

 

 

3

--------------------------------------------------------------------------------


 

                                (f)            Reservation of Option Shares;
Certain Costs. The Corporation shall keep available sufficient authorized but
unissued Option Shares needed to satisfy the requirements of this Agreement. The
Corporation shall pay any original issue tax that may be due upon the issuance
of Option Shares pursuant to the Option and all other costs incurred by the
Corporation in issuing such Option Shares.

 

                                (g)           Employment by Affiliates. For the
purpose of this Agreement, employment by an Affiliate of, or a successor to, the
Corporation shall be considered employment by the Corporation. “Affiliate” as
used herein shall have the meaning of “subsidiary” or “parent” corporation 
(within the meaning of Section 424 of the Code) of the Corporation.

 

                                (h)           Plan Governs. The Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by its terms,
all of which are incorporated herein by reference. The Plan (as amended from
time to time, including amendments adopted after the Grant Date) shall govern in
the event of any conflict between this Agreement and the Plan.

 

                                (i)            Choice of Law. This Agreement
shall be construed in accordance with and be governed by the laws of the
Commonwealth of Virginia.

 

                                (j)            Counterparts. This Agreement may
be executed in two counterparts each of which shall constitute one and the same
instrument.

 

 

 

4

--------------------------------------------------------------------------------
